OPINION — AG — ** NEPOTISM — SCHOOL BOARD — SERVE ** AT THE ANNUAL SCHOOL MEETING HELD MARCY 28, 1950, IN A DEPENDENT SCHOOL DISTRICT, A BROTHER IN LAW OF ONE OF THE MEMBERS OF THE SCHOOL BOARD WAS ELECTED TO SERVE AS A MEMBER OF THAT BOARD. THE NEPOTISM LAW OF OKLAHOMA DOES NOT PERMIT BROTHERS IN LAW TO SERVE SIMULTANEOUSLY ON THE SAME BOARD . . . IN THAT EVENT WOULD THE INCUMBENT HOLD OVER FOR A THREE YEAR TERM ? — AFFIRMATIVE ** THE SCHOOL BOARD OF ANOTHER DEPENDENT SCHOOL DISTRICT IN ATOKA COUNTY CLOSED THE POLLS AT 4:00 P.M. INSTEAD OF 6:00 P.M., AFTER THE POLLS WERE CLOSED AND THE ELECTION DECLARED OVER, A PATRON OF THE COMMUNITY BROUGHT THREE PERSONS TO THE SCHOOLHOUSE FOR THE PURPOSE OF GETTING THEM TO VOTE AND THEY WERE DENIED THE RIGHT TO VOTE SINCE THE POLLS WERE CLOSED. WAS THIS ELECTION ILLEGAL ? — NEGATIVE (POLLS, CLOSING TIME, TIME, FRAUDULENTLY, VOTE) CITE: 21 O.F. 481, 70 O.S. 4-15 [70-4-15], 70 O.S. 4-16 [70-4-16], OPINION NO. APRIL 1, 1944, OPINION NO. APRIL 9, 1938, OPINION NO. MARCH 14, 1938 (J. H. JOHNSON)